NO. 12-13-00083-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

WILLIE D. BEASLEY,                               §           APPEAL FROM THE 173RD
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §          HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant Willie Donnell Beasley attempts to appeal an order denying his motion for
reformation of judgment, which we construe as a motion for judgment nunc pro tunc.
       The denial of a motion for judgment nunc pro tunc is not an appealable order. See Everett
v. State, 82 S.W.3d 735, 735 (Tex. App.–Waco 2002, pet. dism’d). Accordingly, on March 20,
2013, this court notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that the
information received in this appeal does not contain a final judgment or other appealable order.
Appellant was further informed that the appeal would be dismissed if the information received in
the appeal was not amended on or before April 19, 2013, to show the jurisdiction of this court.
       On April 1, 2013, Appellant responded that he requested reformation of the judgment
because his sentence is illegal and asserts that this court may always notice and correct an illegal
sentence. To support his argument, he cites Mizell v. State, 119 S.W.3d 804 (Tex. Crim. App.
2003). In Mizell, the court of criminal appeals held that “[a] trial or appellate court which
otherwise has jurisdiction over a criminal conviction may always notice and correct an illegal
sentence.” See id. at 806. In this case, however, Appellant’s sentence was imposed on April 8,
1999, and this court affirmed his conviction.                   See generally Beasley v. State, No.
12-99-00117-CR (Tex. App.–Tyler Jan. 31, 2000, pet. ref’d) (not designated for publication).
Consequently, Appellant’s conviction has been final for more than twelve years, and the court of
criminal appeals has exclusive jurisdiction to grant the ultimate relief Appellant seeks. See TEX.
CODE CRIM. PROC. ANN. art. § 11.07 (West 2011); Ex parte Rich, 194 S.W.3d 508, 511 (Tex.
Crim. App. 2006) (claim of illegal sentence cognizable on postconviction writ of habeas corpus).
         In summary, Appellant has not shown that this court has jurisdiction of this appeal.
Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered April 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             APRIL 3, 2013


                                         NO. 12-13-00083-CR


                                       WILLIE D. BEASLEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 173rd Judicial District Court
                          of Henderson County, Texas. (Tr.Ct.No. A-9192)


                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3